DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11, 14, 21, 22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MA et al PG PUB 2019/0349910.
Re Claims 1, 11, 21 and 25, MA et al teaches a network device communicates with wireless device and includes a processing module, See figure 300, (a processing circuitry) to determine/selects a first DCI format (a format of a DCI) based on the service type (a set of at least two DCI message formats [0062]; the network device selects a PDCCH based on the channel quality state to transmit/signal the DCI message based on the determined DCI format [0074] and transmits the DCI message to a wireless device (includes a processing circuitry) to be decoded the DCI message based on the service type.
Re Claims 4, 14, the format is selected based on aggregation level of the PDCCH.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 in view of CHEN et al PG PUB 2018/0115966.
Re Claims 2, 12, 24, MA et al teaches the DCI format for the URLLC service is different from a DCI format for the eMBB service (lower latency requirement)  [0076] but fails to explicitly teach “a smaller one to two different message sizes…”.  However, CHEN et al teaches the DCI size for URLLC may be smaller than that of eMBB [0100].  One skilled in the art would have motivated to have been adaptive to different service requirements.  Therefore it would have been obvious to one skilled to have combined the teachings.
Re Claim 3, the service type includes URLLC.
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 in view of SHIN et al PG PUB 2020/0389870.
Re Claims 5, 15, MA et al fails to explicitly teach “different DCI message sizes based on a length of the PDCCH”. However, SHIN et al teaches a length of the PDCCH varies depending on the DCI format [0124].  One skilled in the art would have been .
Claims 6, 7, 8, 16, 17, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 in view of Ball et al PG PUB 2011/0243100.
Re Claims 6, 7, 16, 17, 23 and 27, MA et al fails to explicitly teach “selecting a format of the DCI message….comparing the measure of channel quality to a least one threshold.”.  However, Ball et al teaches selecting a length of the DCI format based on the SINR falling below a threshold [0072].  One skilled in the art would have been motivated to have selected the DCI format based on the channel quality for reliability.  Therefore it would have been obvious to one skilled to have combined the teachings.
Re Claim 8, Ball teaches using the RRC signaling [0071].
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 in view of Ball et al PG PUB 2011/0243100 as applied to Claim 6 above and further in view of He et al PG PUB 2016/0212734.
Re Claims 9, 19, MA et al in view Ball et al fails to explicitly teach the format of the DCI message depends one of a subframe of PDCCH the DCI is transmitted.  However, He et al teaches the processing circuitry to configure a transceiver to transmit a UE a subframe containing a PDCCH in accordance with a selected DCI format based on the first DAI field [0093].  One skilled in the art would have been motivated to have minimized the HARQ overhead.  Therefore it would have been obvious to one skilled to have combined the teachings.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 in view of Ball et al PG PUB 2011/0243100 as applied to Claim 6 above and further in view of Ying et al PG PUB 2018/0199334.
Re Claims 10, 20, MA et al in view of Ball et al fails to explicitly teach “format of the DCI message….selected depends one of periodicity….SR.”.  However, Ying et al teaches to meet the latency requirement, the SR periodicity should be shorten [0092].  One skilled in the art would have been motivated to have motivated to have selected the DCI format/length based on the SR periodicity to meet the latency requirement of the service type.  Therefore it would have been obvious to one skilled to have combined the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472